UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7616


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DOMINIQUE ALEXANDER JONES, a/k/a Big Nique, a/k/a Nique,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Fox, Senior District Judge. (5:10-cr-00074-F-1)


Submitted: April 25, 2017                                         Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dominique Alexander Jones, Appellant Pro Se. Jennifer P. May-Parker, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dominique Alexander Jones appeals the district court’s order dismissing his Fed.

R. Civ. P. 60(b) motion as an unauthorized successive 28 U.S.C. § 2255 (2012) motion.

Our review of the record confirms that Jones sought successive § 2255 relief without

authorization from this court, and we therefore hold that the district court properly

dismissed the motion for lack of jurisdiction.     28 U.S.C. §§ 2244(b)(3)(A), 2255(h)

(2012). Thus, we affirm the district court’s order. See United States v. McRae, 793 F.3d

392, 400 (4th Cir. 2015).

       We construe Jones’ notice of appeal and informal brief as an application to file a

second or successive § 2255 motion. United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003). In order to obtain authorization to file a successive § 2255 motion, a prisoner

must assert claims based on newly discovered evidence sufficient to establish that no

reasonable factfinder would have found the movant guilty of the offense, or a new rule of

constitutional law that the Supreme Court has made retroactive to cases on collateral

review. 28 U.S.C. § 2255(h)(1)-(2). Jones’ claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255 motion. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2